Mr. Chief Justice Walker delivered the opinion of the Court: There seems to be no doubt that defendant in error purchased the grain. This is proved both by his receipt, and Weaver’s testimony. But he seeks to discharge himself from paying for it by showing, that, by an arrangement with Weaver, the latter was to become the debtor to plaintiff in error, and to pay for the grain. To establish that fact, defendant in error proved, that, after he bought the grain, Weaver became his partner in business. He then introduced the firm books to show that the amount which he was to pay for the grain, had, on a settlement of the firm business, been charged to Weaver. Defendant in error insists that he was thereby discharged from all liability, and that plaintiff in error must look to Weaver for his money. Weaver was examined as a witness and denies that he ever assumed the payment of the debt or made any such agreement. But he swears, that, by the terms of his settlement with defendant in error, the latter was to pay all of the firm debts. He also states, that, when this debt of defendant in error was transferred to the firm books, witness objected, but defendant in error said his means were all in the firm, and it would be taken out of his means when it should be paid. From this evidence it would seem that the arrangement con-. tended for never existed. But even if it had been proved, that Weaver and defendant in error had made such an arrangement, how could that alter the rights of plaintiff in error in the slightest degree ? It is not pretended that he was a party to the arrangement, or ever ratified it. While such an agreement might bind the parties to it, we are at a loss to comprehend how plaintiff in error, a stranger to it, could be affected by it. Ho one will contend that Weaver and defendant in error could, by their arrangement, make Weaver the plaintiff’s debtor for a sum owing him by defendant in error, and without the consent of plaintiff in error. We are confident that such a rule has never been announced, and yet if we understand this case that is the rule contended for by defendant in error. The injustice of such a rule is so palpable that it need only to be stated to be appreciated. Ho man can be made the debtor of another without the consent of the creditor at the least. Hor does the fact that Weaver was the agent of plaintiff in error to sell the grain, in the least alter the case. An agent has no right to satisfy the debt of his principal for any thing but money, or to assume the debt and release the debtor, unless authorized by his principal. This is not within the ordinary power of an agent, — to do so he must be specially authorized. And in this case there is no evidence that such authority was given, or that the agent had been in the habit of assuming debts due his principal, and that he had ratified such acts. Even if the account books of the firm had been admissible as evidence against plaintiff in error, and we do not see how they could be, a proper foundation for their admission was not laid. It was not proved, that they were books of original entry, that defendant kept no clerk, that persons had settled by these books and had found them correct, or that some items of the account had been delivered to plaintiffs in error. But, in fact, there was but one charge, which has been held prevents books from being introduced. Again, the charge is not against plaintiffs in error, but is against Weaver. The court erred in admitting the books in evidence; and likewise in overruling a motion for a new trial. The judgment of the court below is therefore reversed and the cause remanded. Judgment reversed.